Hon. C. H. Gavness                 Opinion No. S-142
State Au~ditor
Capitol Building                   Re:   Travel expense of State
Austin, Texas                            cmployeea.

Dear Mr.   Cavness:

               You have requested our opinion as to whether, “where
it is cheaper, the traveling (State) employee may return to his home
daily rather than :to have to stay out at State expense.”

              Section 8a of Article VI of Chapter 81 of the Acts of the
53rd Legislature, 1953, pagt 127, the General’Appropriation Bill, at
page 345, provides ,in,part:

               “The amounts herein.appropriated for the pay-
      ment of traveling expenses of the agencies are intended
      to be the maximum amounts that shall be paid by the
      State as re’imbursement of travel expenses of State em-
      ployee,s. The agency heads are charged with the respon-
      sibility of planning the,- activities of their offices So that
      all travel axpenae ahall be paid in full aa long ae the cer-
      tified expense accounts are within the maximum herein
      prescribed.”

               As thus provided, the planning and control of employees’
travel and its incident expense is the responsibility of the head of
the agency concerned, within the maximum limit fixed by the’Legisla-
ture. It is within the province of such agency head to require the em-
ployee who is away on official temporary duties to report back to his
permanent station on week ends or eachawniiqglfhe deems it expedient,
and it is ou.r opinion that an employee~who.performs travel in compli-
ance therewith is entitfad to reimbursement upon hia proper application.
Hon. C. H. Cavness, page 2 (S-142)




             Insofar as it conflicts herewith, Attorney General’s
Opinion O-1404 (1939) is hereby overruled.

                               SUMMARY

                 When an employee is authorized to return to
         his home by the head of his agency, it is a proper
         travel expenditure under Section 8a of Article VI of
         Chapter 81, Acts of the 53rd Legislature, 1953.

                Attorney General’s Opinion O-1404 (1939) in-
         sofar as it conflicts herewith is hereby overruled.

APPROVED:                                  ‘. Yours very+ruly,

Willis Gresham                           JOHN BEN SHEPPERD
Public Affairs Division                     Attorney General

John Davenport
Reviewer

Robert S. Trotti
First Assistant
                                 ,

Jahn Ben Shepperd
Attorney General

JA :he